2017 IL 121453



                                        IN THE

                               SUPREME COURT

                                           OF

                         THE STATE OF ILLINOIS




                                   (Docket No. 121453)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                       ANTOINE HARDMAN, Appellant.


                            Opinion filed November 30, 2017.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       Following a bench trial, defendant, Antoine Hardman, was convicted of one
     count of possessing between 1 and 15 grams of heroin with intent to deliver within
     1000 feet of a school. See 720 ILCS 570/401(c)(1), 407(b)(1) (West 2012). At a
     sentencing hearing, the trial court imposed a public defender fee of $500. See 725
     ILCS 5/113-3.1(a) (West 2012). Hardman appealed, arguing that the State failed to
     prove that he committed the offense within 1000 feet of a school, that the public
     defender fee was imposed without a proper hearing, and that the mittimus should be
     amended to reflect the correct name of the offense. The appellate court affirmed
     Hardman’s conviction and sentence, vacated the public defender fee, remanded for
     a new hearing on whether the public defender fee was appropriate, and amended
     the mittimus. 2016 IL App (1st) 140913-U. We allowed Hardman’s petition for
     leave to appeal. Ill. S. Ct. R. 315 (eff. Mar. 15, 2016).


¶2                                    BACKGROUND

¶3       With respect to Hardman’s conviction, Hardman only challenges whether the
     evidence established that the building at issue was a school. See 720 ILCS
     570/407(b)(1) (West 2012). For that reason, we confine the factual background to
     the evidence presented about the building purported to be a school, 646 North
     Lawndale Avenue.

¶4       The State charged Hardman with one count of possessing between 1 and 15
     grams of heroin with intent to deliver within 1000 feet of “any school *** to wit:
     Ryerson Elementary School,” a Class X offense. See 720 ILCS 570/401(c)(1),
     407(b)(1) (West 2012). At Hardman’s arraignment, the court appointed a public
     defender, and the State filed a motion for reimbursement for the cost of the public
     defender. See 725 ILCS 5/113-3.1(a) (West 2012).

¶5       Before trial, the State sought leave to amend the information. The information
     referred to “Ryerson Elementary School,” but in pictures taken in the winter of
     2014, a sign in front of the school listed the name as “Laura Ward.” The State
     indicated that, on July 22, 2013, at the time of the offense, it believed that the
     building was called Ryerson Elementary School. However, when the court asked
     for the date of the school name change, the State responded that it believed that it
     was “this school year” that the name changed to Laura Ward. The State asserted
     that the school year “should have started in September.” The court denied the
     State’s motion to amend the information, finding that the State could explain the
     school name discrepancy at trial.

¶6       At trial, three witnesses testified about the location of the drug transactions.
     Officer Harmon of the Chicago police department testified that, on the date of the
     offense, he was on duty from 7 a.m. until 4 p.m. as an enforcement officer. Officer




                                            -2­
     Harmon assisted in detaining Hardman. The State questioned Officer Harmon as to
     his familiarity with the area:

            “Q. Now, how long had you worked in the 11th District on the date of this
        incident?

            A. Well, I’d been in the 11th District nine years.

           Q. In your nine years in the 11th District were you familiar with this area
        where the arrest occurred?

            A. Yes.

            Q. Are you familiar with the schools near this address?

            A. I am.

            Q. What school is there?

            A. Laura Ward School.

            Q. Is that what it is currently called?

            A. Yes. It changed.

            Q. What was the name of the school back on July 22, 2013?

            A. Ryerson.”

¶7       Officer Ruggiero, a Chicago police officer, testified that at about 10 a.m. on
     July 22, 2013, he was conducting surveillance of the alley at 634 North Ridgeway
     Avenue. Officer Ruggiero assisted in detaining Hardman. Officer Ruggiero
     testified that, in July 2013, he was part of the “Area North Saturation Team,”
     assigned to the eleventh district. Officer Ruggiero testified that he had been an
     officer in the eleventh district for seven years by that time. The State questioned
     Officer Ruggiero as to his familiarity with the area:

            “Q. And were you in the vicinity of 634 Ridgeway in Chicago?

            A. Yes.




                                             -3­
   Q. Is that area within the 11th District?

   A. Yes.

    Q. Can you please describe the six hundred block of North Ridgeway for
the jurors?

    A. Yes. The area is residential, with buildings and also right next to a school
called Ryerson Elementary School at that time.

   Q. You say at that time. Does that school have a different name?

   A. Yes.

   Q. What is that?

   A. Laura Ward.

   Q. Now, what is the closest intersection to the area we’re referring to?

   A. Huron and Ridgeway.

   Q. Are you familiar with that location?

   A. Yes.

   Q. And how are you familiar with that location?

   A. I’ve worked in that area, I was assigned to the 11th District. I’ve done
numerous arrests in that area.

   Q. Have you made narcotics related arrests in that area?

   A. Yes.

   Q. Approximately how many?

   A. During a year, around that time of year, at least twenty.

   Q. You indicated that you have done surveillance in that area before?

   A. Yes.




                                     -4­
              Q. Approximately how many times?

              A. At least twenty times in that part of the year.”

¶8         On cross-examination, Officer Ruggiero acknowledged that, as a patrol officer,
       it was his responsibility to try to keep the streets safe in the area of Ridgeway
       Avenue. When asked whether the area within the vicinity of 634 North Ridgeway
       Avenue was residential, Officer Ruggiero responded, “Correct. Right across the
       street from Ryerson Elementary School.” Officer Ruggiero was asked whether
       “[p]eople were coming and going, taking their kids to school, parents” and
       answered, “[f]airly active neighborhood. It is an active neighborhood.”

¶9         Christopher Lappe, an investigator with the Cook County State’s Attorney’s
       office, testified that he measured the distance from 634 North Ridgeway Avenue to
       “646 North Lawndale. The Laura Ward Elementary School,” and determined that
       the distance was 88 feet. Investigator Lappe testified that the end point for his
       measurement was “[t]he parking lot for the Laura Ward.” Investigator Lappe also
       testified that the school was “formerly called Ryerson Elementary School.”

¶ 10       Hardman was found guilty of possession of a controlled substance with intent
       to deliver within 1000 feet of a school, a Class X felony. 720 ILCS 570/401(c),
       407(b)(1) (West 2012). At the sentencing hearing, the trial court sentenced
       Hardman to eight years in the Department of Corrections. The trial court
       admonished Hardman of his right to appeal and then asked the State whether it had
       any other motions. The State reminded the trial court of its motion for
       reimbursement of public defender fees. The following exchange occurred between
       the trial court and the assistant public defender:

              “THE COURT: Ms. Hull, how many times have you appeared on this case?

              HULL: Eight times, Judge.

              THE COURT: How many?

              HULL: Eight.

              THE COURT: Eight. All right. And you went to trial. All right. Attorney’s
          fees would be appropriate of $500. Thank you.”




                                               -5­
¶ 11       On appeal, Hardman argued (1) that the State failed to prove beyond a
       reasonable doubt that the building at issue was operating as a school on the date of
       the offense because the evidence showed that the building was in flux or in
       transition around the time of the offense and (2) that the trial court erred in
       assessing the $500 public defender reimbursement fee without considering
       Hardman’s ability to pay and, since “no hearing” was held within the statutory time
       limit on his ability to pay, that the fee should be vacated outright without remand.
       Although not relevant here, Hardman also sought to have the mittimus amended to
       reflect the correct name of the offense of which he was convicted.

¶ 12       The appellate court affirmed Hardman’s conviction, concluding that the
       officers’ testimony was sufficient for the trier of fact to conclude that the building
       located near the offense was a school. 2016 IL App (1st) 140913-U, ¶ 18. The
       appellate court agreed that the trial court erroneously assessed the $500 fee;
       however, it determined that the proper remedy was to remand the case to the trial
       court to hold a proper hearing to consider Hardman’s ability to pay. Id. ¶ 23.


¶ 13                                       ANALYSIS

¶ 14       Hardman asserts that the State failed to prove that he was guilty beyond a
       reasonable doubt of possession of a controlled substance with intent to deliver
       within 1000 feet of a school. Specifically, Hardman acknowledges that he was
       proven guilty of the underlying possession of a controlled substance with intent to
       deliver charge. See 720 ILCS 570/401(c)(1) (West 2012). He disputes, however,
       that the State presented sufficient evidence to prove him guilty of the enhancement
       provision, which elevates the penalty where an underlying offense occurs within
       1000 feet of the real property comprising a school. See 720 ILCS 570/407(b)(1)
       (West 2012).

¶ 15       Second, Hardman contends that, because the trial court imposed a public
       defender fee without first inquiring into his financial circumstances, in accordance
       with section 113-3.1(a)’s requirements, “no hearing” took place. Thus, according to
       Hardman, the proper remedy is to vacate the fee outright instead of remanding for a
       proper hearing. We begin by addressing Hardman’s argument that the State must
       demonstrate, for purposes of section 407(b)(1), that a building is an active or




                                               -6­
       operational school on the date of the offense.


¶ 16                            “School” Locality Enhancement

¶ 17       Section 407(b)(1) of the Illinois Controlled Substances Act provides that the
       offense of delivery of a controlled substance is a Class X felony when committed
       within 1000 feet of the real property comprising any “school.” 720 ILCS
       570/407(b)(1) (West 2012). Hardman acknowledges that the State proved he
       possessed a controlled substance with intent to deliver. See 720 ILCS
       570/401(c)(1) (West 2012). However, for purposes of proving the locality
       enhancement under section 407(b)(1), Hardman disputes that the evidence
       presented at trial established that the building at issue was a school.

¶ 18        To establish that an offense occurred within 1000 feet of a school, Hardman
       asserts that the State must prove beyond a reasonable doubt that the building at
       issue was an active or operational “school” at the time of the offense. To do so,
       according to Hardman, requires that the State present particularized evidence,
       based on a witness’s personal knowledge of an enhancing location’s actual use at
       the time of the offense. It is insufficient, for example, for the State to present
       testimony of a police officer who simply refers to a building as a “school.” The
       State counters that Hardman is essentially asking this court to import an additional
       element into the statute—to require proof that the school be “active” or “operating”
       at the time of the offense.

¶ 19       Whether the statute requires the State to present particularized evidence of a
       building’s use involves a question of statutory interpretation subject to de novo
       review. See People v. Ward, 215 Ill. 2d 317, 324 (2005) (“Defendant’s
       sufficiency-of-the-evidence argument devolves into an issue of statutory
       interpretation[.]”). “The cardinal rule of statutory construction is to ascertain and
       give effect to the legislature’s intent.” People v. Johnson, 2017 IL 120310, ¶ 15.
       “The best indication of legislative intent is the statutory language, given its plain
       and ordinary meaning.” Hall v. Henn, 208 Ill. 2d 325, 330 (2003).

¶ 20      No section of the Illinois Controlled Substances Act defines the term “school.”
       720 ILCS 570/101 et seq. (West 2012). However, the term has acquired a settled
       meaning through judicial construction and legislative acquiescence. See People v.




                                               -7­
       Young, 2011 IL 111886 (relying on the Criminal Code of 1961 (720 ILCS 5/1-1
       et seq. (West 2008))). Courts look to the definition of “school” contained within the
       Criminal Code of 2012 (Criminal Code), which provides that a school “means a
       public, private, or parochial elementary or secondary school, community college,
       college, or university and includes the grounds of a school.” 720 ILCS 5/2-19.5
       (West 2012).

¶ 21       Hardman contends that this court’s decision in Young, 2011 IL 111886,
       requires particularized evidence of the location’s use to prove the enhancing
       location element. In Young, this court considered whether the term “school”
       contained in section 407(b)(2) (720 ILCS 570/407(b)(2) (West 2008))
       encompassed preschools. Young, 2011 IL 111886, ¶ 1. There, the defendant
       challenged whether the State had provided sufficient evidence to prove that the
       offense occurred within 1000 feet of a school. Id. At trial, there was testimony that
       the offense occurred within 1000 feet of the “ ‘High Mountain Church and
       Preschool,’ ” but no other testimony was offered to describe the school or its
       attendees. Id. ¶ 5. In light of legislative acquiescence and the Criminal Code’s
       definition of the term “school,” this court concluded that the term did not
       encompass preschools. Id. ¶¶ 16-19. Hardman asserts that, “[g]iven this Court’s
       conclusion that not every school or school building constitutes a ‘school’ under the
       enhancing statute, there must be additional evidence of what happens in the
       building, not just conclusory testimony that the building is a school.”

¶ 22       Hardman maintains that, consistent with Young, several appellate court
       decisions have followed suit in requiring that particularized evidence be presented
       to establish that an offense occurred within a statutory enhancing location. We
       briefly highlight these cases, which involve other types of statutory locality
       enhancements.

¶ 23      At issue in People v. Morgan was whether the State had provided sufficient
       proof that Bedrosian Park was a “public park” for purposes of the Illinois
       Controlled Substances Act (720 ILCS 570/407(b)(1) (West 1996)). 301 Ill. App. 3d
1026, 1031 (1998). Although the Illinois Controlled Substances Act does not define
       “public park,” the Morgan court noted that “public park” had been defined by the
       court in other contexts as “a piece of ground in a city or village set apart for
       ornament or to afford the benefit of air, exercise or amusement.” (Internal quotation




                                               -8­
       marks omitted.) Id. Hardman contends that, in Morgan, sufficient proof had been
       presented because police officer testimony demonstrated that, at the relevant time,
       the park grounds and its adjacent parking lot were open to and used by the public
       and that the grounds encompassed several enclosed spaces with recreational
       facilities. Also, the defendant had testified that he played basketball at the park on
       the day of the offense. Id. at 1032. Hardman cites Morgan approvingly and asserts
       that Morgan demonstrates that the particularized testimony, based on personal
       knowledge and observations of the area on the day in question, established that
       Bedrosian Park was a public park in fact and not merely in name.

¶ 24       In People v. Fickes, the appellate court held that, to support a charge for
       aggravated participation in methamphetamine trafficking, “the State must present
       evidence, from a witness or witnesses who are sufficiently familiar with the area in
       question, that supports a reasonable inference that the building in question was
       functioning primarily as a place of worship on the date of the offense.” 2017 IL
       App (5th) 140300, ¶ 27. There, the defendant’s conviction was reduced from
       aggravated participation in methamphetamine manufacturing to simple
       participation in methamphetamine manufacturing because the State failed to
       present sufficient evidence to show that the offense occurred within 1000 feet of
       St. James Lutheran Church. Id. The appellate court concluded that no reasonable
       jury could have inferred that the building was functioning primarily as a church on
       the date of the offense because, “[a]s a matter of both logic and common sense,
       there is no inherent rational connection between a witness’s mere use of the term
       ‘church’ at trial and the fact that the ‘church’ was or was not functioning primarily
       as a place of worship on a particular date prior to trial.” Id. ¶ 24.

¶ 25        Hardman relies on other appellate cases involving churches. In People v.
       Sparks, the appellate court considered whether the State had demonstrated that the
       Salvation Army chapel was a church for purposes of section 407(b)(2) of the
       Illinois Controlled Substances Act (720 ILCS 570/407(b)(2) (West 2000)). 335 Ill.
       App. 3d 249, 251 (2002). The Sparks court noted that, in determining whether a
       building is a church, the “appropriate focus must be on the manner in which the
       place is used, i.e., whether its primary use is for religious worship.” Id. at 256. The
       Sparks court concluded that the State had established beyond a reasonable doubt
       that the chapel was a church, given the testimony of the chapel’s minister, who
       testified that the chapel was used exclusively for religious services. Id. It did not




                                                -9­
       matter that services were only held once a week, that the chapel was part of a larger
       building used for nonreligious purposes, or that the chapel lacked certain traditional
       physical characteristics of a church. Id. at 256-57.

¶ 26       In People v. Ortiz, the appellate court held that the State failed to prove beyond
       a reasonable doubt that, on the date of the offense, there was a church within 1000
       feet of the site of the offense. 2012 IL App (2d) 101261, ¶ 13. Although an officer
       testified that he measured the distance from the drug transaction to the building at
       issue, he did not testify to the date on which he conducted the measurement. Id.
       ¶ 11. Also, no testimony was presented to establish when photographs of the
       building were taken or whether the photographs accurately represented the building
       as of the date of the offense. Id. For these reasons, the Ortiz court concluded that it
       had no way of knowing whether Emmanuel Baptist Church existed on the date of
       the offense. Id.

¶ 27       In People v. Cadena, the appellate court held that the evidence was insufficient
       to prove that Evangelical Covenant Church was an active church on the date that
       the defendant was arrested for purposes of section 407(b)(1) of the Illinois
       Controlled Substances Act (720 ILCS 570/407(b)(1) (West 2008)). 2013 IL App
       (2d) 120285, ¶ 1. The Cadena court noted that the State had provided even less
       evidence than it had in Ortiz. Id. ¶ 13. Although the building at issue was, by name,
       a church, the Cadena court observed that Sparks requires proof of how the building
       was used. Id. ¶ 15. Specifically, the State did not present testimony from a witness
       with personal knowledge that the building was an active church on the date of the
       offenses. Id. ¶ 18. The Cadena court observed, however, that a police officer who
       testified to being familiar with the church due to regular patrol of the neighborhood
       would have had sufficient personal knowledge to testify as to the church’s active
       status. Id.

¶ 28       Finally, Hardman relies on People v. Boykin, which considered whether the
       State had proved that “Our Lady of Peace” was a school for purposes of the
       enhancement under section 407(b)(2) (720 ILCS 570/407(b)(2) (West 2008)). 2013
IL App (1st) 112696, ¶ 5. Relying on Ortiz and Cadena, the defendant argued that
       the evidence was insufficient. Id. ¶¶ 11-12. The Boykin court found that the case
       was analogous to Cadena, where “there was no evidence of how the testifying
       officer would have known that the church was active on the dates of the offenses.”




                                               - 10 ­
       Id. ¶¶ 14-15. In Boykin, the State had presented officer testimony that the offense
       took place within 1000 feet of a “school,” but “there was no evidence presented to
       show how those officers had personal knowledge of the operation of that building.”
       Id. ¶ 15. Citing Cadena, the Boykin court noted that “[t]he officers did not testify
       that they lived in the area or that they regularly patrolled the neighborhood, so as to
       allow an inference that they had personal knowledge as to whether the school was
       in operation on the date of the offense.” Id. The Boykin court also commented that
       “there was even less evidence presented than in Cadena, as there were no questions
       asked at trial regarding whether Our Lady of Peace was an ‘active’ school.” Id. For
       these reasons, the Boykin court reversed the defendant’s conviction for unlawful
       delivery of a controlled substance within 1000 feet of a school and affirmed the
       defendant’s conviction for unlawful delivery of a controlled substance. Id. ¶ 17.

¶ 29       Turning to Young, we disagree with Hardman’s contention that Young requires
       the State to present evidence as to whether a school is active or operational on the
       date of the offense. The decisive factor in Young was that the term “school” did not
       encompass the type of school at issue therein. 2011 IL 111886, ¶ 19 (the term
       “school” was not defined “to include preschools”). This court did not base its
       holding upon whether the State had presented enough particularized evidence as to
       whether the preschool was active or operational on the day of the offense. Such
       evidence was not necessary to the conclusion that the term “school” did not extend
       to preschools for purposes of the Controlled Substances Act.

¶ 30       With the exception of Boykin, we find each of the appellate court cases
       distinguishable because each dealt with a statutory enhancing location other than a
       school. Morgan involved a “public park” that, based on its established definition,
       necessarily required evidence relevant to whether the property at issue was “a piece
       of ground in a city or village set apart for ornament or to afford the benefit of air,
       exercise or amusement.” (Internal quotation marks omitted.) 301 Ill. App. 3d at
       1031.

¶ 31       Fickes, Sparks, Ortiz, and Cadena do not support Hardman’s position for two
       reasons. Fickes, 2017 IL App (5th) 140300; Sparks, 335 Ill. App. 3d at 251; Ortiz,
       2012 IL App (2d) 101261; Cadena, 2013 IL App (2d) 120285. First, each of these
       cases involved the statutory enhancing location of a church. Subsections
       407(b)(1)-(6) provide for aggravated penalties for drug violations occurring




                                               - 11 ­
       “within 1,000 feet of the real property comprising any church, synagogue, or other
       building, structure, or place used primarily for religious worship.” (Emphasis
       added.) 720 ILCS 570/407(b)(1)-(6) (West 2012). Conversely, subsections
       407(b)(1)-(6) do not speak to any “use” requirement in the context of a school
       locality enhancement. Id. This court “will not depart from the plain statutory
       language by reading into it exceptions, limitations, or conditions” that are not found
       in a statute. People v. Roberts, 214 Ill. 2d 106, 116 (2005).

¶ 32       Second, section 407(c) makes clear that the State need not demonstrate that a
       building was active or operational on the day of the offense. See 720 ILCS
       570/407(c) (West 2012). Section 407(c) provides: “[r]egarding penalties prescribed
       in subsection (b) for violations committed in a school or on or within 1,000 feet of
       school property, the time of day, time of year and whether classes were currently in
       session at the time of the offense is irrelevant.” 720 ILCS 570/407(c) (West 2012);
       People v. Daniels, 307 Ill. App. 3d 917, 929 (1999) (“The inclusion of section
       407(c) is the legislature’s way of ensuring that schools remain drug-free zones even
       when school is not in session.”). Section 407(c) is directed only at schools. 720
       ILCS 570/407(c) (West 2012). Section 407 does not except such circumstances
       from consideration for any other statutory enhancing location. Requiring
       particularized evidence as to a purported school building’s active or operational
       status on the day of an offense would run counter to section 407(c)’s plain
       language.

¶ 33       Boykin also fails to support Hardman’s position. Boykin’s reasoning and
       holding is based on Cadena, which involved the enhancing location of a church. As
       discussed, subsections 407(b)(1)-(6) require the State to demonstrate that the
       purported church was “used primarily for religious worship.” See 720 ILCS
       570/407(b)(1)-(6) (West 2012). Conversely, subsections 407(b)(1)-(6) and section
       407(c) make clear that the State need not present particularized evidence as to a
       purported school’s use. Requiring such evidence would necessarily and
       impermissibly read a use requirement into the statute and conflict with section
       407(c).

¶ 34      For these reasons, we reject Hardman’s argument that, for purposes of
       demonstrating that an offense took place within 1000 feet of a school under section
       407(b), the State must present particularized evidence that a building is an “active”




                                               - 12 ­
       or “operational” school on the day of the offense. We now address whether the
       testimony presented at Hardman’s trial was sufficient to prove that Hardman’s
       underlying offense occurred within 1000 feet of a school. 720 ILCS 570/407(b)(1)
       (West 2012).


¶ 35                               Sufficiency of the Evidence

¶ 36       Having determined that, for purposes of the Illinois Controlled Substances Act,
       the State need not present particularized evidence that a building is an “active” or
       “operational” school on the day of the offense, we now consider the sufficiency of
       the evidence presented at Hardman’s bench trial.

¶ 37        “In reviewing the sufficiency of the evidence in a criminal case, our inquiry is
       whether, after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the offense
       beyond a reasonable doubt.” People v. Baskerville, 2012 IL 111056, ¶ 31. All
       reasonable inferences from the evidence must be drawn in favor of the prosecution.
       People v. Martin, 2011 IL 109102, ¶ 15. “This standard of review does not allow
       the reviewing court to substitute its judgment for that of the fact finder on questions
       involving the weight of the evidence or the credibility of the witnesses.” People v.
       Jackson, 232 Ill. 2d 246, 280-81 (2009). “[I]n weighing evidence, the trier of fact is
       not required to disregard inferences which flow normally from the evidence before
       it, nor need it search out all possible explanations consistent with innocence and
       raise them to a level of reasonable doubt.” Id. at 281. This court “will not reverse a
       criminal conviction unless the evidence is so unreasonable, improbable, or so
       unsatisfactory as to justify a reasonable doubt of the defendant’s guilt.” People v.
       Campbell, 146 Ill. 2d 363, 375 (1992).

¶ 38       Taking the evidence in the light most favorable to the State, we find that a
       rational trier of fact could have found that the testimony gave rise to a reasonable
       inference that 646 North Lawndale Avenue was a school. Hardman asserts that,
       because no one with personal knowledge of the building’s operation on the date of
       the offense testified, the State failed to prove that 646 North Lawndale Avenue was
       a school. As discussed, Hardman’s particularized evidence argument fails. Officer
       Harmon’s and Officer Ruggiero’s testimony demonstrated familiarity with 646
       North Lawndale Avenue and the surrounding area.



                                               - 13 ­
¶ 39       Officer Ruggiero stated that he had worked in the eleventh district for seven
       years, that he was a patrol officer there, and that he had made “numerous arrests in
       that area.” Officer Ruggiero described the area where the offense occurred as
       residential and said that it took place “right next to a school called Ryerson
       Elementary School at that time.” Officer Ruggiero had also previously conducted
       surveillance of the area at least 20 times during that part of the year.

¶ 40       Hardman suggests that Officer Ruggiero demonstrated a lack of personal
       knowledge because he merely responded on cross-examination that “[i]t is an
       active neighborhood” when asked whether people were coming and going, taking
       their kids to school. Again, Hardman’s contention relies on the assumption that
       Officer Ruggiero was required to know exactly what happened in the building on
       the date of the offense. As mentioned, such exacting testimony is not necessary.
       Under section 407(c), whether people were coming and going, taking their kids to
       school, is irrelevant to the building’s status as a school. 720 ILCS 570/407(c) (West
       2012) (“[T]he time of day, time of year and whether classes were currently in
       session at the time of the offense [are] irrelevant.”).

¶ 41       Officer Harmon testified that he had worked in the eleventh district for nine
       years, that he was familiar with the area where the offense occurred, including the
       schools near that location, and that the school was named Ryerson on the date of the
       offense. Officer Harmon also testified that the name of the school had changed to
       Laura Ward.

¶ 42       Hardman maintains that, “[a]t best, the State’s evidence showed that the
       building was undergoing changes that summer, as indicated by the different
       names.” We reject this argument. A rational trier of fact could have found that
       Ryerson Elementary became Laura Ward Elementary. A change in school name,
       alone, does not mean that 646 North Lawndale Avenue stopped being a school
       during the transition.

¶ 43       Hardman also cites People v. Ross, 229 Ill. 2d 255 (2008), contending that, to
       presume that a building that is labeled as a school is, in fact, a school unless
       rebutted by proof to the contrary creates an unconstitutional mandatory rebuttable
       presumption. This argument fails. Nowhere does section 407 state that the trier of
       fact must presume that, once a witness uses the word “school” to describe a
       building, the building is in fact a school. The trier of fact was at all times free to



                                               - 14 ­
       accept or reject a conclusion that the evidence demonstrated that 646 North
       Lawndale Avenue was a school. The very case upon which Hardman relies, Boykin,
       explained that “[t]he officers did not testify that they lived in the area or that they
       regularly patrolled the neighborhood, so as to allow an inference that they had
       personal knowledge as to whether the school was in operation on the date of the
       offense.” 2013 IL App (1st) 112696, ¶ 15.

¶ 44       In the instant case, not only did the evidence show that 646 North Lawndale
       Avenue was named as a school, Officer Harmon’s and Officer Ruggiero’s
       testimony revealed their familiarity with the area where 646 North Lawndale
       Avenue was located. Both officers had worked in the area for years, and both knew
       enough about the area to know that the name of the school had changed. As
       mentioned, a “trier of fact is not required to disregard inferences which flow
       normally from the evidence.” People v. Jackson, 232 Ill. 2d 246, 281 (2009). The
       logical inference, here, is that both officers knew the area well enough to know that
       646 North Lawndale Avenue was still a school, despite the school’s change in
       name.

¶ 45       We agree with the appellate court that the status of 646 North Lawndale
       Avenue as a school could be inferred from the testimony of two officers with
       demonstrated familiarity with the area due to their having worked in the area for
       years. Therefore, we affirm Hardman’s conviction for possession of a controlled
       substance with intent to deliver within 1000 feet of a school. 720 ILCS
       570/407(b)(1) (West 2012). We now address whether Hardman is entitled to
       outright vacatur of the public defender reimbursement fee or remand for a proper
       hearing.


¶ 46                          Public Defender Reimbursement Fee

¶ 47       Section 113-3.1(a) of the Code of Criminal Procedure permits circuit courts to
       order defendants who receive the services of appointed counsel to pay a public
       defender reimbursement fee. 725 ILCS 5/113-3.1(a) (West 2012). The prior
       version of this statute did not provide for a hearing or for consideration of a
       defendant’s ability to pay the fee. People v. Love, 177 Ill. 2d 550, 557 (1997). Thus,
       in People v. Cook, this court held that “[a] summary decision which orders
       reimbursement without affording a hearing with opportunity to present evidence



                                               - 15 ­
       and be heard acts to violate an indigent defendant’s right to procedural due
       process.” 81 Ill. 2d 176, 186 (1980). Accordingly, the Illinois legislature enacted
       section 113-3.1 to remedy the due process violation identified in Cook by requiring
       that a trial court conduct a hearing that considers the defendant’s financial ability to
       pay the fee before the fee may be ordered. Love, 177 Ill. 2d at 559. The hearing
       must occur within 90 days of the entry of the final order disposing of the case. 725
       ILCS 5/113-3.1(a) (West 2012).

¶ 48       Hardman asserts that the circuit court violated his due process rights when it
       failed to notify him that it was considering imposing the fee and did not provide
       Hardman an opportunity to present evidence regarding his ability to pay the fee.
       See People v. Somers, 2013 IL 114054, ¶ 14 (“[T]he court must give the defendant
       notice that it is considering imposing the fee, and the defendant must be given the
       opportunity to present evidence regarding his or her ability to pay and any other
       relevant circumstances.”). Thus, Hardman contends that the circuit court
       improperly assessed the $500 public defender reimbursement fee without holding a
       hearing, pursuant to section 113-3.1(a), to determine his ability to pay the fee. See
       725 ILCS 5/113-3.1(a) (West 2012). Hardman also argues that, in light of judicial
       economy and public policy, no case should be remanded for the imposition of a
       public defender fee where the defendant did not receive a proper hearing the first
       time.

¶ 49       The appellate court concluded, and the State conceded, that the trial court did
       not conduct a sufficient hearing. 2016 IL App (1st) 140913-U, ¶ 19. We note that,
       although Hardman failed to object to the imposition of the public defender
       reimbursement fee at his sentencing hearing, the issue is not forfeited. See Love,
177 Ill. 2d at 564 (1997); People v. Carreon, 2011 IL App (2d) 100391, ¶ 11
       (“where a trial court imposes this fee without following the appropriate procedural
       requirements, application of the forfeiture rule is inappropriate”).

¶ 50       At issue is whether the proper remedy calls for outright vacatur of the fee or
       remand for a compliant hearing. Whether the appellate court should have vacated
       the public defender reimbursement fee outright instead of remanding for a hearing
       on his ability to pay raises a question of law, subject to de novo review. See People
       v. Gutierrez, 2012 IL 111590, ¶ 16.

¶ 51      Section 113-3.1(a) provides:



                                                - 16 ­
          “Whenever under either Section 113-3 of this Code or Rule 607 of the Illinois
          Supreme Court the court appoints counsel to represent a defendant, the court
          may order the defendant to pay to the Clerk of the Circuit Court a reasonable
          sum to reimburse either the county or the State for such representation. In a
          hearing to determine the amount of the payment, the court shall consider the
          affidavit prepared by the defendant under Section 113-3 of this Code and any
          other information pertaining to the defendant’s financial circumstances which
          may be submitted by the parties. Such hearing shall be conducted on the court’s
          own motion or on motion of the State’s Attorney at any time after the
          appointment of counsel but no later than 90 days after the entry of a final order
          disposing of the case at the trial level.” 725 ILCS 5/113-3.1(a) (West 2012).

¶ 52       Hardman contends that, if “no hearing” on a defendant’s ability to pay and his
       financial circumstances took place within 90 days, this court has held that the
       proper result is to vacate the fee outright. See Gutierrez, 2012 IL 111590, ¶ 28.
       Therefore, because the trial court asked no questions about Hardman’s financial
       circumstances and gave him no opportunity to present evidence, Hardman
       maintains that the proceedings did not meet the threshold requirement to be
       considered “some sort of a hearing” under Somers. See 2013 IL 114054, ¶¶ 14-15.
       Because “no hearing” was held within 90 days of the final order disposing of the
       case at the trial level, as required under section 113-3.1(a), Hardman contends that
       the fee must be vacated without remand.

¶ 53       The State argues that section 113-3.1(a)’s timing requirement governs the trial
       court’s assessment of a public defender fee in the first instance, not the remedies
       available on appeal from a timely, but improper, assessment. The State
       acknowledges that the hearing was deficient but asserts that a hearing still took
       place. The State rejects Hardman’s contention that Gutierrez holds that, whenever a
       hearing has not been held within 90 days, that remand is an inappropriate remedy.
       Finally, the State asserts that section 113-3.1(a)’s 90-day timing requirement is
       directory. However, the State posits that this court need not resolve the issue of
       whether section 113-3.1(a) is mandatory or directory because the requirement
       governs the timing of the trial court’s assessment of the fee in the first instance.

¶ 54      In Gutierrez, this court considered whether the appellate court had properly
       remanded for notice and a hearing on the defendant’s ability to pay a public




                                              - 17 ­
       defender fee. 2012 IL 111590, ¶ 1. There, neither the court nor the State had moved
       for imposition of the public defender reimbursement fee. Id. ¶ 24. Rather, the
       circuit clerk imposed the fee. Id. In explaining that the cause should not have been
       remanded, this court stated: “The circuit clerk had no authority to impose the public
       defender fee on its own, and, because neither the State nor the circuit court was
       seeking a public defender fee, the appellate court should have vacated the fee
       outright.” Id.

¶ 55       Hardman’s reliance upon Gutierrez is misplaced. In Gutierrez, neither the State
       nor the circuit court requested reimbursement. Id. As we explained, “[p]ursuant to
       statute, a public defender fee may be imposed only by the circuit court after notice
       and a hearing on the defendant’s ability to pay.” (Emphasis added.) Id. ¶ 26. The
       record did not indicate that the circuit court was considering ordering the
       imposition of a public defender reimbursement fee. Id. ¶ 24. Because the fee was
       imposed by the circuit clerk, who was without the statutory authority to do so, there
       was no circuit court order for reimbursement. And because there was no circuit
       court order for reimbursement of a public defender fee, the appellate court could
       not remand for a hearing on an order that did not exist. This court noted that “the
       statute clearly does not contemplate the State asking for a public defender fee for
       the first time when the case is on appeal.” Id. ¶ 23.

¶ 56       Next, Hardman cites Somers, in which we concluded that the proper remedy
       was to remand for a proper hearing. 2013 IL 114054, ¶ 20. Hardman maintains that
       Somers is distinguishable because, there, the circuit court had asked three questions
       about the defendant’s employment status before imposing the fee. Id. ¶ 4.
       Essentially, Hardman argues that, despite the imposition of a fee at his sentencing
       hearing, no hearing occurred because the circuit court failed to inquire into his
       financial circumstances as the circuit court did in Somers. Id.

¶ 57        In Somers, this court considered whether the appellate court properly remanded
       for a proper public defender reimbursement fee hearing when more than 90 days
       had elapsed since the trial court’s entry of a final order. Id. ¶ 1. Before imposing the
       public defender fee, the trial court asked the defendant the following questions:
       whether defendant thought he could get a job when he was released from jail, if
       defendant would use the money he earned from a job to pay his fines and costs, and
       if there was any physical reason why he could not work. Id. ¶ 4. The defendant




                                                - 18 ­
       appealed, arguing that the trial court had not complied with section 113-3.1(a). Id.
       ¶ 6. The defendant asked the appellate court to remand the cause for a proper
       hearing. Id. The appellate court did so. Id. However, the defendant subsequently
       filed a petition for rehearing, citing Gutierrez and arguing that the cause should not
       have been remanded because more than 90 days had elapsed. Id. The appellate
       court denied the petition for rehearing, and we allowed the defendant’s petition for
       leave to appeal. Id. ¶¶ 6-7.

¶ 58       Before this court, the defendant argued that, because more than 90 days had
       elapsed, the appellate court was without authority to remand for a hearing because
       section 113-3.1(a)’s 90-day time limit is mandatory. Id. ¶ 9. The State argued that
       the actual issue was that the hearing held by the trial court was insufficient to satisfy
       section 113-3.1(a)’s requirements. Id. ¶ 13. Because the trial court complied with
       the statute’s time limit, the State argued that the court did not need to reach the
       issue of whether the 90-day time limit is mandatory or directory. Id.

¶ 59       We agreed that the few questions posed by the trial court to defendant regarding
       his employment status were insufficient to satisfy section 113-3.1(a). Id. ¶ 14. We
       made clear what is required for a proper hearing pursuant to section 113-3.1(a) and
       then concluded that a hearing, albeit an insufficient one, had occurred:

           “To comply with the statute, the court may not simply impose the fee in a
           perfunctory manner. [Citation.] Rather, the court must give the defendant
           notice that it is considering imposing the fee, and the defendant must be given
           the opportunity to present evidence regarding his or her ability to pay and any
           other relevant circumstances. [Citation.] The hearing must focus on the costs of
           representation, the defendant’s financial circumstances, and the foreseeable
           ability of the defendant to pay. [Citation.] The trial court must consider, among
           other evidence, the defendant’s financial affidavit. [Citations.]

               Clearly, then, the trial court did not fully comply with the statute, and
           defendant is entitled to a new hearing. Just as clearly, though, the trial court did
           have some sort of a hearing within the statutory time period. The trial court
           inquired of defendant whether he thought he could get a job when he was
           released from jail, whether he planned on using his future income to pay his
           fines and costs, and whether there was any physical reason why he could not
           work. Only after hearing defendant’s answers to these questions did the court



                                                - 19 ­
          impose the fee. Thus, we agree with the State’s contention that the problem here
          is not that the trial court did not hold a hearing within 90 days, but that the
          hearing that the court did hold was insufficient to comply with the statute.”
          (Emphasis added.) Id. ¶¶ 14-15.

¶ 60       Because the trial court had complied with the 90-day statutory time period, we
       determined that there was no bar to remanding the cause for a proper hearing. Id.
       ¶ 18.

¶ 61       Since Somers, appellate courts have determined that “remand is proper if ‘some
       sort of a hearing’ was held within the statutory period.” People v. Glass, 2017 IL
       App (1st) 143551, ¶ 12. However, an appellate conflict has developed due to
       situations wherein a trial court afforded a defendant a less sufficient hearing than in
       Somers. See, e.g., Id. ¶ 9 (court asked defense counsel how many times he had
       appeared in court, court noted that the case proceeded to a jury trial, and court then
       stated that $500 would be appropriate); People v. Castillo, 2016 IL App (2d)
140529, ¶ 1 (court imposed fee after assistant public defender told the court that the
       public defender’s office had prepared a motion in defendant’s case); People v.
       Moore, 2015 IL App (1st) 141451, ¶ 30 (State reminded court of its motion for
       reimbursement, court asked defense counsel how many times she had appeared,
       and court assessed the fee).

¶ 62       Appellate courts have attached one of two meanings to what is contemplated by
       “some sort of a hearing.” Some panels have concluded that a hearing does not occur
       where a court in no way addresses a defendant’s ability to pay the public defender
       fee. See Moore, 2015 IL App (1st) 141451; Castillo, 2016 IL App (2d) 140529,
       ¶¶ 14-15; People v. Montgomery, 2016 IL App (1st) 140507-U, ¶ 19; People v.
       Lozada, 2016 IL App (1st) 143143-U, ¶ 12. Other panels have focused more
       generally upon the State’s motion to impose a fee and the ordinary definition of a
       “hearing.” See Glass, 2017 IL App (1st) 143551, ¶¶ 13, 15; People v. Williams,
       2013 IL App (2d) 120094, ¶ 20; People v. Rankin, 2015 IL App (1st) 133409, ¶ 21;
       People v. Adams, 2016 IL App (1st) 141135, ¶ 26; People v. Alejo, 2015 IL App
       (1st) 133508-U, ¶ 29; People v. Garcia, 2015 IL App (1st) 133502-U, ¶ 10; People
       v. Turner, 2015 IL App (1st) 140028-U, ¶ 18.

¶ 63       Those panels concluding that “some sort of a hearing” requires some inquiry
       into the defendant’s financial circumstances attribute much weight to the fact that,



                                               - 20 ­
       in Somers, this court observed that the trial court had asked the defendant three
       questions about his financial circumstances. 2013 IL 114054, ¶ 15. Specifically,
       after concluding that the trial court did not satisfy section 113-3.1(a), but that
       “some sort of a hearing” had still occurred, this court observed that the trial court
       had asked defendant about his ability to obtain a job, whether defendant would use
       future income to pay for his fines and costs, and if there was a physical reason why
       defendant may not be able to work. Id. As one panel reasoned, if “some sort of a
       hearing” means only a hearing in the ordinary or abstract sense, it would have been
       pointless for this court to focus on the trial court’s three questions about the
       defendant’s finances. Castillo, 2016 IL App (2d) 140529, ¶ 13. For example, “[h]ad
       the supreme court needed only to distinguish Gutierrez, i.e., if all that had been
       required were the trial court’s imposition of the fee in open court, those questions
       would have been irrelevant.” Id.

¶ 64       To illuminate what was meant by “some sort of a hearing” in Somers, other
       panels look to People v. Johnson, wherein this court defined the term “hearing,”
       albeit in a different context. 206 Ill. 2d 348, 358 (2002); Glass, 2017 IL App (1st)
143551, ¶ 15; Williams, 2013 IL App (2d) 120094, ¶ 20. There, this court defined
       the term “hearing” as it is denoted in Black’s Law Dictionary. Johnson, 206 Ill. 2d
       at 358 (a hearing is a “ ‘judicial session usu[ally] open to the public, held for the
       purpose of deciding issues of fact or of law, sometimes with witnesses testifying.’
       Black’s Law Dictionary 725 (7th ed. 1999).”). For example, the Williams court
       opined that this definition buttresses the Somers court’s statement that a hearing
       “clearly” took place. Williams, 2013 IL App (2d) 120094, ¶ 24. If a hearing
       “clearly” took place in Somers, this suggests that a lesser inquiry would suffice to
       constitute a hearing. Id. ¶ 20.

¶ 65       It is clear that the assessment of the public defender reimbursement fee in
       Hardman’s case did not comply with section 113-3.1(a). After the State reminded
       the court of its motion, the trial court asked defense counsel how many times she
       had appeared, noted that the case went to trial, and then imposed a fee of $500.
       Among other deficiencies, the trial court did not consider Hardman’s financial
       circumstances and did not obtain a financial affidavit. See 725 ILCS 5/113-3.1(a)
       (West 2012). We need only determine whether “some sort of a hearing” occurred
       and, in turn, the proper remedy.




                                              - 21 ­
¶ 66       Despite the deficiencies attendant to the trial court’s imposition of the fee, we
       remand the cause for a proper hearing because “some sort of a hearing” occurred.
       Under Somers, “some sort of a hearing” encompasses a proceeding that meets the
       ordinary definition of a hearing, as noted above. In the instant case, the State
       reminded the court of the motion for reimbursement at the sentencing hearing. A
       judicial session occurred, and the issue of whether Hardman should be assessed a
       public defender fee was considered. It was only after the trial court asked the public
       defender how many times she had appeared that the court assessed the fee. The
       parties were present, and the hearing occurred within the 90-day time limit. In
       Somers, we did not state that the questions asked by the trial court were
       determinative of whether a hearing had occurred. See 2013 IL 114054, ¶ 15.

¶ 67       Although a trial court’s compliance with section 113-3.1(a) would satisfy the
       definition of a “hearing,” a trial court’s failure to satisfy section 113-3.1(a) does not
       automatically mean that there was “no hearing.” As the Williams court observed,
       were we to require an inquiry into a defendant’s finances as a precondition for
       remand, this would “inevitably require us to artificially parse out what constitutes
       an insufficient hearing that is adequate to trigger a remand ***. For example, would
       one financial question be enough of an inquiry to allow for a remand?” 2013 IL
       App (2d) 120094, ¶ 25. Also, unlike in Gutierrez, the State had clearly sought
       imposition of the public defender reimbursement fee before the trial court.
       Gutierrez, 2012 IL 111590, ¶ 23 (“the statute clearly does not contemplate the State
       asking for a public defender fee for the first time when the case is on appeal”).

¶ 68       Hardman contends that, under this reading of Somers, the outcome in People v.
       Daniels would have been different. See People v. Daniels, 2015 IL App (2d)
130517. There, the trial court made no reference to a public defender fee during the
       sentencing hearing but assessed the fee in a written order later that day. Id. ¶ 29.
       The appellate court determined that the fee should be vacated because it was
       assessed without a hearing. Id. ¶ 30. We reject Hardman’s argument. Unlike the
       instant case, Daniels involved imposition of a fee in the absence of the parties. Id.
       ¶ 29.

¶ 69      Finally, Hardman argues that, because this court “may provide by rule for
       procedures for the enforcement of orders entered under this Section” (725 ILCS
       5/113-3.1(d) (West 2012)), this court should conclude that no case should ever be




                                                - 22 ­
       remanded for the imposition of a public defender fee where the defendant did not
       receive a proper hearing the first time. We decline to address Hardman’s policy
       argument. Although we have repeatedly expressed our disappointment that
       defendants are often deprived of a proper hearing on the issue of a public defender
       reimbursement fee, we remain confident that circuit courts will properly comply
       with the statute in the first instance. See Somers, 2013 IL 114054, ¶ 18; Gutierrez,
       2012 IL 111590, ¶ 26.

¶ 70       Based on our conclusion that a hearing occurred within the statutory time limit,
       we need not address the issue of whether section 113-3.1(a)’s 90-day time limit is
       mandatory or directory. See Somers, 2013 IL 114054, ¶ 18. Because we conclude
       that “some sort of a hearing” occurred, we hold that the proper remedy in
       Hardman’s case is to remand for a proper hearing.


¶ 71                                      CONCLUSION

¶ 72       To prove that an offense occurred within 1000 feet of a school, for purposes of
       section 407(b)(1), the State is not required to present particularized evidence that
       the building is an active or operational school on the date of the offense. 720 ILCS
       570/407(b)(1) (2012). We find that, based on the testimony presented at trial, a
       rational trier of fact could have found that the State had proved that the offense took
       place within 1000 feet of a school. We affirm Hardman’s conviction and sentence.

¶ 73       The trial court failed to comply with the requirements of section 113-3.1(a), and
       therefore we affirm the appellate court’s vacatur of the public defender fee.
       Because “some sort of a hearing” occurred, we hold that the proper remedy is to
       remand for a proper hearing before a public defender fee may be imposed. Thus,
       the appellate court properly remanded for a new hearing.


¶ 74      Appellate court judgment affirmed; cause remanded.




                                               - 23 ­